142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Sydney Martin KATZ, Defendant-Appellant.
No. 97-10417.D.C. No. CR-95-00381-1.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the District of Arizona, Richard M. Bilby, Chief Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Sydney Martin Katz appeals from his guilty plea conviction and 12 month sentence for attempted tax evasion in violation of 26 U.S.C. § 7201, and two counts of knowingly making false statements in relation to bankruptcy proceedings, in violation of 18 U.S.C. 152(3).


3
The government argues that this appeal should be dismissed because Katz waived his right to appeal in his plea agreement.  We agree.  In the plea agreement, Katz expressly waived his right to appeal a sentence within he 0-18 month range.  Because the court sentenced Katz to 12 months imprisonment, and six months in a halfway house, the waiver remains operative.


4
Katz contends that the waiver is not enforceable because the court illegally relied on socioeconomic factors when sentencing Katz.  The district court specifically stated, however, that Katz's socioeconomic status had nothing to do with his sentence.  Accordingly, we reject Katz's assertion that his waiver is invalid on this ground.


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3